          Case 1:20-cv-03746-LJL Document 67 Filed 07/07/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 CONVERGEN ENERGY LLC, et al.,
                                Plaintiffs,
                                                        Civil Action No. 20-cv-3746 (LJL)
                -v-
 STEVEN J. BROOKS, et al.,
                                Defendants.


     DECLARATION OF THEODORE HANSEN IN SUPPORT OF DEFENDANTS
    CONVERGEN ENERGY WI, LLC’S BRIEF IN OPPOSITION TO PLAINTIFFS’
                   MOTION TO STAY ARBITRATION

I, Theodore J. Hansen, under penalty of perjury, do declare and state as follows:

   1. I am an adult private person with no legal disabilities. I am a resident of the State of

Wisconsin with an address of 798 Terra Cotta Drive, Neenah, Wisconsin 54956. At all times

relevant to this case, I was and am the chief executive officer of Convergen Energy WI, LLC, a

Delaware limited liability company (hereinafter, “CE-Wisconsin”), a Defendant in this action.

   2. I make this declaration on personal knowledge and in my role as CEO of CE-Wisconsin in

support of Defendants Brief in Opposition to Plaintiffs’ Motion to Stay Arbitration.

   3. Attached as Exhibit A is a true and correct copy of the Acquisition Agreement dated

January 29, 2020 by and among Nianticvista Energy, LLC, Convergen Energy WI, LLC and

Convergen Energy, LLC.

   4. Attached as Exhibit B is a true and correct copy of an email, including attachment, from

Steven Brooks of Libra Capital US, Inc. to me, carbon copying Bert Diaz of Libra Capital US,

Inc., dated November 26, 2019, in which Steven Brooks indicates that Bert Diaz, General Counsel

for Plaintiff Libra Capital US, Inc. prepared the supply agreement between Convergen Energy WI,

LLC (CEWI) and L’Anse Warden Electric Company, LLC (LWEC). Specifically, Mr. Diaz

initiated and drafted the language in the arbitration clause, stating that the parties recognize that
          Case 1:20-cv-03746-LJL Document 67 Filed 07/07/20 Page 2 of 2



non-performance of the agreement pending a dispute would result in irreparable harm and that

arbitration was only process permitted under the Agreement to resolve disputes while both parties

continue to perform according to the terms of the Agreement.

   5. That as of July 7, 2020, using estimated weights for one shipment in transit, the balance

due CE-Wisconsin by LWEC for pellets is in excess of $500,000.00.

   6. LWEC continues to request pellet fuel on a daily basis. CE-Wisconsin has not received a

payment for pellet fuel since March 2020, which is an increasing harm to CE-Wisconsin.

   7. CE-Wisconsin makes engineered solid fuel pellets from recycled materials which are sold

to power plants to generate electricity.

   8. LWEC is permitted to use biomass to produce electric power. CE-Wisconsin’ s engineered

sold fuel pellet is one of the few types of fuel LEWC is regulatorily permitted to burn. LWEC

sells the generated electricity to primarily to DTE Electric Company and other customers.

       FURTHER THIS DECLARANT SAYETH NOT.

       Dated: July 7, 2020

                                                    By:    s/Theodore J. Hansen
                                                           Theodore J. Hansen




                                               2
